DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a door lock adapted to be mounted on a door, the door lock comprising: an inner door assembly mounted inside the door, configured to lock the door, and comprising: a locking assembly casing mounted inside the door; and an indoor doorknob assembly connected to the inner door assembly and comprising: an indoor handle pivotally mounted on the door; a protecting tube extending into the locking assembly casing and connected to the indoor handle, thereby capable of rotating along with the indoor handle; a positioning resilient component mounted on the protecting tube, located in the locking assembly casing, and configured to switch the door lock between a locked state and an unlocked state; a controlling component movably mounted in the indoor handle and comprising: a pressed end extending out of the indoor handle and away from the door; a controlling end opposite the pressed end, and extending out of the indoor handle and into the locking assembly casing of the inner door assembly; and a recess located in the locking assembly casing and selectively receiving the positioning resilient component; a reset resilient component connected to the controlling component and configured to drive the controlling component to protrude out of the indoor handle; an outdoor doorknob assembly connected to the inner door assembly; the indoor doorknob assembly and the outdoor doorknob assembly located on two opposite sides of the door respectively; wherein when the controlling component is pressed into the indoor handle, the door lock is in the locked state and the positioning resilient component is received in the recess of the controlling end; then, when the indoor handle is pivoted, the positioning resilient component departs from the recess and the reset resilient component drives the controlling component to move out of the indoor handle, thereby driving the door lock back to the unlocked state wherein: the outdoor doorknob assembly comprises: an outdoor handle pivotally mounted on the door, a plurality of code rings pivotally mounted in the outdoor handle, and a pressed component movably mounted in the outdoor handle and connected to the inner door assembly; wherein in the locked state of the door lock, when each one of the code rings is dialed to a respective correct position, the pressed component is capable of being moved into the outdoor handle and thus driving the door lock to switch to the unlocked state; each one of the code rings comprises: a first inner peripheral surface; a second inner peripheral surface; a diameter of the second inner peripheral surface smaller than a diameter of the first inner peripheral surface; a plurality of first teeth formed on the first inner peripheral surface; and a plurality of second teeth formed on the second inner peripheral surface; an amount of the second teeth being equal to an amount of the first teeth; the outdoor doorknob assembly further comprises: an engaging component movably mounted in the outdoor handle and comprising: a plurality of engaging tabs; the second teeth of each one of the code rings selectively slidably engaging with one of the engaging tabs; an engaging resilient component connected to the engaging component and configured to move the engaging component to selectively slidably engage with the code rings; a plurality of inner rings respectively mounted in the code rings; each one of the inner rings pivotally clamped between two adjacent ones of the engaging tabs and comprising: a plurality of outer teeth formed on an outer peripheral surface of the inner ring and selectively engaging with the first teeth of the corresponding code ring; wherein when the second teeth of the code rings selectively slidably engage with the corresponding engaging tab, as the outdoor handle is pivoted and the code rings and the inner rings are rotated along with the outdoor handle, the code rings are rotated by the corresponding engaging tab for random degrees; the outdoor doorknob assembly further comprises: a screw seat fixed with respect to the door; a rotatable ring pivotally sleeved on the screw seat and connected to the engaging component; and a first fixing hole formed adjacent to the rotatable ring and configured to receive a latch or a padlock mounted therein, wherein when the latch or the padlock is mounted in the first fixing hole, the rotatable ring is unmovable and thereby the engaging component is also unmovable, wherein when the rotatable ring is rotated with respect to the screw seat and thereby moved, the engaging component and the inner rings are moved along with the rotatable ring, so that the outer teeth of each one of the inner rings disengage from the first teeth of the corresponding code ring and the second teeth of each one of the code rings disengage from the corresponding engaging tab, and thereby the code rings capable of being freely rotated with the inner rings and the engaging tabs.

The closest prior art of record, U.S. Patent Number 6,497,126 to Wang, discloses a door lock adapted to be mounted on a door, the door lock comprising: an inner door assembly (figure 1) mounted inside the door, configured to lock the door, and comprising: a locking assembly casing (figure 1) mounted inside the door; and an indoor doorknob assembly connected to the inner door assembly and comprising: an indoor handle (12) pivotally mounted on the door; a protecting tube (13) extending into the locking assembly casing and connected to the indoor handle, thereby capable of rotating along with the indoor handle; a positioning resilient component (32) mounted on the protecting tube, located in the locking assembly casing, and configured to switch the door lock between a locked state and an unlocked state; a controlling component (15) movably mounted in the indoor handle and comprising: a pressed end (14) extending out of the indoor handle and away from the door; a controlling end (end distal to 14; figure 1) opposite the pressed end, and extending out of the indoor handle and into the locking assembly casing of the inner door assembly; and a recess (recess defined adjacent to hook 151) located in the locking assembly casing and selectively receiving the positioning resilient component; a reset resilient component (34) connected to the controlling component and configured to drive the controlling component to protrude out of the indoor handle; an outdoor doorknob assembly (3, 22) connected to the inner door assembly; the indoor doorknob assembly and the outdoor doorknob assembly located on two opposite sides of the door respectively; wherein when the controlling component is pressed into the indoor handle, the door lock is in the locked state and the positioning resilient component is received in the recess of the controlling end; then, when the indoor handle is pivoted, the positioning resilient component departs from the recess and the reset resilient component drives the controlling component to move out of the indoor handle, thereby driving the door lock back to the unlocked state (column 4, lines 34-51).
However, Wang does not disclose the outdoor doorknob assembly further comprises: a first fixing hole formed adjacent to the rotatable ring and configured to receive a latch or a padlock mounted therein; the controlling component comprises: a second fixing hole formed at an end, which is away from the inner door assembly, of the pressed component and configured to receive another latch or another padlock mounted therein; and the controlling component comprises: a third hole formed at the pressed end and configured to receive still another latch or still another padlock mounted therein.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 2, 2022